ROSS, J.
The appellant appeals from a judgment of conviction of the crime of a statutory rape. The reporter’s transcript of the testimony was filed in this court on February 27, 1911, and the record on appeal was filed on March 17, 1911.
Nothing has been done by the appellant toward. calling the attention of the court to any errors in this trial. We have examined the testimony and the record, and are unable to discover that the rights of appellant were in any way prejudiced. While there is á sharp conflict in the evidence, the matter was passed upon by a jury, and, even though we may entertain a doubt of the defendant’s guilt from reading the cold record, we are precluded from reversing the judgment of the trial court on that ground. The jury saw the witnesses, and heard them testify and their opportunities of arriving at a just verdict were better than ours.
The judgment of the lower court is affirmed.
FRANKLIN, C. J., and CUNNINGHAM, J., concur.